       Case 4:20-cv-02860-JSW Document 16 Filed 05/20/20 Page 1 of 2




 1 KELLY M. KLAUS (State Bar No. 161091)
   kelly.klaus@mto.com
 2 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 3 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 5 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 6 Facsimile:     (415) 512-4077

 7 NEFI D. ACOSTA (State Bar No. 311178)
   nefi.acosta@mto.com
 8 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 9 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
10 Facsimile:    (213) 687-3702

11 Attorneys for Defendants
   ASSURANCE IQ, LLC and
12 ACTIVEPROSPECT, INC

13

14                            UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA

16                                  OAKLAND DIVISION

17

18 FLORENTINO JAVIER, on behalf of himself     CASE NO. 4:20-cv-02860-JSW
   and all others similarly situated,,
19                                             DEFENDANTS’ FEDERAL RULE OF
                   Plaintiffs,                 CIVIL PROCEDURE 7.1 DISCLOSURE
20                                             STATEMENT AND CIVIL LOCAL RULE
           vs.                                 3-15 CERTIFICATION OF INTERESTED
21                                             ENTITIES OR PERSONS
   ASSURANCE IQ, LLC and
22 ACTIVEPROSPECT, INC.,

23              Defendants.

24

25

26

27

28

                                                                  CASE NO. 4:20-cv-02860-JSW
                                                    DEFTS’ 7.1 DISCLOSURE & L.R.. 3-15 CERT.
        Case 4:20-cv-02860-JSW Document 16 Filed 05/20/20 Page 2 of 2




 1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Civil Local Rule 3-15 of

 2 the United States District Court for the Northern District of California, Defendants Assurance IQ,

 3 LLC and ActiveProspect, Inc. (jointly, “Defendants”) hereby file this corporate disclosure

 4 statement and certification of interested entities or persons. These representations are made to

 5 enable the Court to evaluate possible disqualification or recusal.

 6          Pursuant to Civil Local Rule 3-15, Defendants certify that, in addition to Defendants, the

 7 following listed persons, associates of persons, firms, partnerships, corporations (including parent

 8 corporations), or other entities (i) have a financial interest in the subject matter in controversy or in

 9 a party to the proceeding, or (ii) have a non-financial interest in that subject matter or in a party

10 that could be substantially affected by the outcome of this proceeding:

11                  Prudential Financial, Inc.

12                  National Family Assurance Group, LLC

13                  Five Elms Capital

14

15 DATED: May 20, 2020                           MUNGER, TOLLES & OLSON LLP

16

17

18                                               By:          /s/ Kelly M. Klaus
                                                              KELLY M. KLAUS
19
                                                 Attorneys for Defendants
20

21

22

23

24

25

26

27

28
                                                       -1-
                                                                               CASE NO. 4:20-cv-02860-JSW
                                                                 DEFTS’ 7.1 DISCLOSURE & L.R.. 3-15 CERT.
